Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al., US PGPUB 2021/0080732 hereinafter referenced as Hoover in view of Takagi et al., US PGPUB 2016/0179148 hereinafter referenced as Takagi.

As to claim 1, Hoover discloses a wearable display device comprising: a display element (e.g. display 310, fig. 3B);
a circuit board (e.g. circuit board 308, fig. 3B);
an outer case including a first case member and a second case member (e.g. frame component 300 includes therein first compartment 302A, second compartment 302B, fig. 3B), 
the first case member being configured to dissipate heat generated by the circuit board to outside ([0075] battery 306 disposed within first compartment 302A is thus heated by heat pipe 304 when the processing components on PCB 308 generate heat), 
the second case member being disposed farther to a wearer side than the first case member is and configured to dissipate heat generated by the display element to the outside ([0091] by spreading heat away from display driver 314, display 310 may display content at a consistent frame rate and/or with a desired brightness). and
Hoover does not specifically disclose a heat insulating structure disposed between the first case member and the second case member.
However, in the same endeavor, Takagi discloses a heat insulating structure disposed between the first case member and the second case member ([0188] heat of the image forming device 311 constituting the left optical device 31L is transmitted to the second cover member 352 or the frame 33C through the heat conduction member 5, but is blocked by the heat insulating member 6A, and thus the heat is not likely to be transmitted to the first cover member 351).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Hoover to further include Takagi’s heat insulating member in order to improve user’s convenience.

As to claim 12, Hoover discloses a wearable display device comprising: a first circuit (e.g. display driver 314, fig. 3A);
a second circuit (e.g. circuit board 308, fig. 3B);
an outer case including a first case member and a second case member (e.g. frame component 300 includes therein first compartment 302A, second compartment 302B, fig. 3B), 
the first case member being configured to dissipate heat generated by the first circuit to outside ([0075] battery 306 disposed within first compartment 302A is thus heated by heat pipe 304 when the processing components on PCB 308 generate heat), 
the second case member being disposed farther to a wearer side than the first case member is and configured to dissipate heat generated by the second circuit to outside ([0091] by spreading heat away from display driver 314, display 310 may display content at a consistent frame rate and/or with a desired brightness). 
Hoover does not specifically disclose a heat insulating structure disposed between the first case member and the second case member.
However, in the same endeavor, Takagi discloses a heat insulating structure disposed between the first case member and the second case member ([0188] heat of the image forming device 311 constituting the left optical device 31L is transmitted to the second cover member 352 or the frame 33C through the heat conduction member 5, but is blocked by the heat insulating member 6A, and thus the heat is not likely to be transmitted to the first cover member 351).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Hoover to further include Takagi’s heat insulating member in order to improve user’s convenience.

As to claim 2, the combination of Hoover and Takagi discloses the wearable display device according to claim 1. The combination further discloses the circuit board includes a signal processing circuit that does not include light emission (Hoover, PCB 308, fig. 3A); and 
the display element includes a light emitting layer and a drive circuit (Hoover, the component housing 176 of fig. 1D may include the light sources (not shown) for the display 180 and/or optical elements (not shown) to direct light from the light sources to the display 180).

As to claim 3, the combination of Hoover and Takagi discloses the wearable display device according to claim 1. The combination further discloses a heat insulator configured to suppress heat transfer from the circuit board to the second case member (Takagi, [0188] heat of the image forming device 311 constituting the left optical device 31L is transmitted to the second cover member 352 or the frame 33C through the heat conduction member 5, but is blocked by the heat insulating member 6A, and thus the heat is not likely to be transmitted to the first cover member 351); and 
a heat dissipation member configured to couple the display element and the second case member (e.g. Hoover, heat pipe 304, fig. 3A).

As to claim 4, the combination of Hoover and Takagi discloses the wearable display device according to claim 3. The combination further discloses the circuit board is supported by the second case member through a board holder; and the heat insulator is disposed at a display element side of the board holder (Hoover, the arrangement of PCB 308, fig. 3A).

As to claim 5, the combination of Hoover and Takagi discloses the wearable display device according to claim 4. The combination further discloses the board holder separates an inside of the outer case into areas discretely; and the circuit board and the display element are disposed in the discrete areas (Hoover, e.g. the arrangement of display 310 and PCB 308, fig. 3A).

As to claim 6, the combination of Hoover and Takagi discloses the wearable display device according to claim 1. The combination further discloses a first heat dissipation member configured to couple the circuit board and the first case member; and a second heat dissipation member configured to couple the display element and the second case member (Hoover, e.g. the arrangement of heat pipe 304 and channel 302C, fig. 3A; wherein the heat is transferred through channel 302C which provides further surface area across which heat can be dissipated).

As to claim 7, the combination of Hoover and Takagi discloses the wearable display device according to claim 6. The combination further discloses the circuit board and the display element are disposed in areas discretely separated by a partitioning member inside the outer case (Hoover, e.g. the arrangement of display 310 and PCB 308, fig. 3A).

As to claim 8, the combination of Hoover and Takagi discloses the wearable display device according to claim 1. The combination further discloses the first case member includes an outer surface member disposed at an opposite side from a wearer, and a top surface member coupled to the outer surface member; and the second case member includes an inner surface member disposed at the wearer side and a bottom surface member coupled to the inner surface member (Hoover, [0073] When worn by a user, the portion of frame component 300 that defines channel 302C is configured to rest above or pass over an ear of the user, the portion of frame component 300 that defines compartment 302A is configured to be positioned posterior to the ear, and the portion of frame component 300 that defines compartment 302B is configured to be positioned anterior to the ear).

As to claim 9, the combination of Hoover and Takagi discloses the wearable display device according to claim 1. The combination further discloses an area of the first case member is greater than an area of the second case member (as shown in fig. 3A for example, the area of second compartment 302B is greater than the first compartment 302A).

As to claim 10, the combination of Hoover and Takagi discloses the wearable display device according to claim 1. The combination further discloses a light guiding member configured to guide, toward an eye of a wearer, light emitted from the display element, wherein the first case member is coupled to a front frame that covers an end portion of the light guiding member and that extends along the light guiding member at an upper side of the light guiding member (Hoover, the component housing 176 of fig. 1D may include the light sources (not shown) for the display 180 and/or optical elements (not shown) to direct light from the light sources to the display 180).

As to claim 11, the combination of Hoover and Takagi discloses the wearable display device according to claim 10. The combination further discloses a first display device for a left eye and a second display device for a right eye, wherein the first display device includes the display element, the circuit board, the outer case, and the heat insulating structure, the second display device includes, separately from the first display device, the display element, the circuit board, the outer case, and the heat insulating structure, in the first display device, the display element is fixed to the second case member of the outer case, and the circuit board is fixed to the first case member of the outer case, in the second display device, the display element is fixed to the second case member of the outer case, and the circuit board is fixed to the first case member of the outer case; and the first case member of the first display device and the first case member of the second display device are coupled via the front frame (Hoover, figs. 1A-1C).

As to claim 13, the combination of Hoover and Takagi discloses the wearable display device according to claim 12. The combination further discloses the first circuit is a signal processing circuit that does not include light emission (Hoover, PCB 308, fig. 3A); and 
the second circuit includes a light emitting layer and a drive circuit of a display element (Hoover, the component housing 176 of fig. 1D may include the light sources (not shown) for the display 180 and/or optical elements (not shown) to direct light from the light sources to the display 180).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
5/17/2022